The facts in this proceeding are similar to those in the case of The People ex rel. American Exchange National Bank v.Purdy, decided herewith (196 N.Y. 270), the differences being of detail only, none of which affect the principles involved or the questions decided. The cases were argued together and submitted on substantially the same briefs. The same decision should be made in each and, accordingly, we reverse the order of the courts below, with costs in both to appellant, the costs in the Appellate Division being fixed at fifty dollars and disbursements, and remit the proceeding to the Special Term with leave to respondents to there move for a supplemental return.
CULLEN, Ch. J., EDWARD T. BARTLETT, HAIGHT, WILLARD BARTLETT, HISCOCK and CHASE, JJ., concur.
Order reversed, etc. *Page 551